          Case OHS/3:17-cv-00309 Document 34 Filed 04/03/19 Page 1 of 3




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: GENERAL MOTORS LLC
IGNITION SWITCH LITIGATION                                                            MDL No. 2543


                                 ORDER DENYING REMAND


       Before the Panel: Plaintiffs in the action listed on Schedule A (Hancock), which we
previously transferred from the Southern District of Ohio to MDL No. 2543, move under Panel Rule
10.3 for an order remanding their action to the transferor court. Responding defendant General
Motors LLC opposes the motion to remand.

        After considering the argument of counsel, we conclude that remand is not appropriate at this
time, and therefore deny plaintiffs’ motion. In considering the question of Section 1407 remand, we
accord great weight to the transferee judge’s determination that remand of a particular action at a
particular time is appropriate because the transferee judge supervises the day-to-day pretrial
proceedings in the MDL. See In re: Holiday Magic Sec. & Antitrust Litig., 433 F. Supp. 1125, 1126
(J.P.M.L. 1977). A transferee judge’s suggestion of remand to the Panel, see Panel Rule 10.1(b),
obviously indicates that “he perceives his role under Section 1407 to have ended.” See In re:
Columbia/HCA Healthcare Corp. Qui Tam Litig. (No. II), 560 F. Supp. 2d 1349, 1350 (J.P.M.L.
2008) (quoting In re: Holiday Magic, 433 F. Supp. at 1126). Here, plaintiffs have not requested, and
the transferee judge has not issued, a suggestion of Section 1407 remand. Without a suggestion of
remand, a party advocating Section 1407 remand “bears a strong burden of persuasion.” In re:
Holiday Magic, 433 F. Supp. at 1126.

        In requesting remand, plaintiffs reiterate arguments opposing transfer of their action to MDL
No. 2543 that we previously rejected. They also argue that plaintiff’s health condition has
deteriorated, and remaining in MDL No. 2543 will cause prejudice and delay. Plaintiffs’ counsel
complains in an affidavit that they have found it difficult to keep up with proceedings in MDL No.
2543, and that it is nearly impossible to respond to defendants’ discovery requests. We find
plaintiffs’ arguments unpersuasive. Just before filing their motion for Section 1407 remand, General
Motors moved to dismiss Hancock in the transferee court for failure to comply with plaintiffs’
discovery obligations. It is likely that plaintiffs will be required to produce relevant discovery
information whether their claims are pending in the transferee court or the transferor court. The
Panel’s remand procedures cannot be used to avoid discovery obligations. Moreover, we have held
that, while it might inconvenience some parties, transfer of a particular action often is necessary to
further the expeditious resolution of the litigation taken as a whole. See, e.g., In re: IntraMTA
Switched Access Charges Litig., 67 F. Supp. 3d 1378, 1380 (J.P.M.L. 2014).
           Case OHS/3:17-cv-00309 Document 34 Filed 04/03/19 Page 2 of 3




                                             -2-

          IT IS THEREFORE ORDERED that the motion for Section 1407 remand of this action is
denied.




                                     PANEL ON MULTIDISTRICT LITIGATION




                                                     Sarah S. Vance
                                                         Chair

                                     Lewis A. Kaplan                  Ellen Segal Huvelle
                                     R. David Proctor                 Catherine D. Perry
                                     Karen K. Caldwell                Nathaniel M. Gorton
      Case OHS/3:17-cv-00309 Document 34 Filed 04/03/19 Page 3 of 3




IN RE: GENERAL MOTORS LLC
IGNITION SWITCH LITIGATION                              MDL No. 2543

                                  SCHEDULE A

          Southern District of Ohio

    HANCOCK, ET AL. v. GENERAL MOTORS LLC D/B/A GENERAL MOTORS
         COMPANY D/B/A GENERAL MOTORS, C.A. No. 3:17-00309
